Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 1 of 93 PageID #: 4201




                         EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 2 of 93 PageID #: 4202
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 3 of 93 PageID #: 4203
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 4 of 93 PageID #: 4204
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 5 of 93 PageID #: 4205




                         EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 6 of 93 PageID #: 4206
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 7 of 93 PageID #: 4207




                         EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 8 of 93 PageID #: 4208
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 9 of 93 PageID #: 4209
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 10 of 93 PageID #: 4210




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 11 of 93 PageID #: 4211
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 12 of 93 PageID #: 4212
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 13 of 93 PageID #: 4213
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 14 of 93 PageID #: 4214




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 15 of 93 PageID #: 4215
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 16 of 93 PageID #: 4216
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 17 of 93 PageID #: 4217




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 18 of 93 PageID #: 4218
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 19 of 93 PageID #: 4219




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 20 of 93 PageID #: 4220
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 21 of 93 PageID #: 4221
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 22 of 93 PageID #: 4222




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 23 of 93 PageID #: 4223
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 24 of 93 PageID #: 4224
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 25 of 93 PageID #: 4225




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 26 of 93 PageID #: 4226
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 27 of 93 PageID #: 4227
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 28 of 93 PageID #: 4228
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 29 of 93 PageID #: 4229




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 30 of 93 PageID #: 4230
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 31 of 93 PageID #: 4231




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 32 of 93 PageID #: 4232
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 33 of 93 PageID #: 4233
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 34 of 93 PageID #: 4234
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 35 of 93 PageID #: 4235




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 36 of 93 PageID #: 4236
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 37 of 93 PageID #: 4237
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 38 of 93 PageID #: 4238




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 39 of 93 PageID #: 4239
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 40 of 93 PageID #: 4240
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 41 of 93 PageID #: 4241




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 42 of 93 PageID #: 4242
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 43 of 93 PageID #: 4243




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 44 of 93 PageID #: 4244
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 45 of 93 PageID #: 4245
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 46 of 93 PageID #: 4246




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 47 of 93 PageID #: 4247
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 48 of 93 PageID #: 4248
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 49 of 93 PageID #: 4249




                          EXHIBIT 46a
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 50 of 93 PageID #: 4250




Ralph T. Gazzillo, Esq.



                                                                     January 24, 2020


                                                            Re: U.S. v THOMAS SPOTA

The Honorable Joan M. Azrack
United States District Judge
United States Courthouse
100 Federal Plaza
Central Islip, New York 11722


 Dear Judge Azrack:

      I write to you on behalf of Thomas Spota. As to my background, I am an
attorney admitted to practice before the courts of New York and New Jersey. I
have been in law and law enforcement for over fifty years*. I retired from public
service in 2016.

       As to Mr. Spota, I first met him when I was a prosecutor, years later when
he was in private practice, then when I was a Law Secretary in the Suffolk County
Court, and most recently and frequently when he was the Suffolk County District
Attorney and I was serving as Supervising Judge of the Suffolk County Criminal
Courts. Obviously, in his position and mine, given our respective professional
responsibilities, our paths would often cross. I can state without reservation that
during that period (as well as throughout the entire time of our acquaintance), I
have always and without exception found him to be honorable, professional,
courteous, skilled and compassionate. Indeed, and most especially while he was
District Attorney, I found him to be faithful to his responsibilities and oath of
office; simultaneously, he afforded the same respect to those he dealt with.
   •   I am a former sergeant with the NYPD, I have engaged in private practice as an attorney, have served as
       an Assistant District Attorney, was appointed on four separate occasions as a Personal Law Secretary (to
       a Judge of the Nassau County Court, a Suffolk County Court Judge, and two Justices of the Suffolk
       County Supreme Court). I was elected to the Suffolk County District Court, and elected and then re-
       elected to the Suffolk County Court, where I was appointed as an Acting Supreme Court Justice as well
       as the Supervising Judge of the Suffolk County Criminal Courts.
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 51 of 93 PageID #: 4251



Hon. J. Azrack                                                             1-24-20 , p.2

        Indeed, and in fact, there was one occasion which I believe underscores his
character as well as his compassion and sense of justice. Specifically, I was at that
time assigned a multi-felony narcotics indictment, one of the hundreds if not
thousands I presided over for years. The defendant, a prior felony offender, was
facing a mandatory, severe and enhanced prison sentence should he be convicted.
Additionally, even a cursory but experienced review of the evidence and his
background foreshadowed that any defense would be extremely difficult. He was
offered a plea agreement which included a lesser charge; attached to that, however ,
was an eight-year period of incarceration. He rejected it, but he and his attorney
(who was experienced and capable) would have accepted seven. The assigned
prosecutor - perhaps sensing the strength of his case - adamantly and persistently
refused to entertain the counter-offer. For whatever reason and I assure you without
my instigation, Mr. Spota intervened, overruled the assigned prosecutor, and the case
was resolved; in his words, "Eight years is a lot of time ." I recite this event because
of all my impressions of Mr. Spota - all favorable - I believe it is a unique snapshot
of his character. I should add that the defense attorney was a journeyman lawyer, not
notorious, nor flashy, nor politically or otherwise influential. Similarly, neither the
defendant nor his case presented any reason for any special consideration. I firmly
believe that Mr. Spota saw him as a fellow human being in a desperate situation
where no one - other than Mr. Spota - could help. Mr. Spota didn't have to, he
wasn't expected to - but he did.

       I have no doubt that Your Honor will attribute to this letter whatever value it
merits. Your Honor may be equally assured of my continuing cooperation and
service in this and all matters of mutual concern.


                                           Respectfully yours,




                                          RALPH .


Rtg/
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 52 of 93 PageID #: 4252




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 53 of 93 PageID #: 4253
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 54 of 93 PageID #: 4254




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 55 of 93 PageID #: 4255
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 56 of 93 PageID #: 4256
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 57 of 93 PageID #: 4257
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 58 of 93 PageID #: 4258
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 59 of 93 PageID #: 4259
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 60 of 93 PageID #: 4260
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 61 of 93 PageID #: 4261
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 62 of 93 PageID #: 4262




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 63 of 93 PageID #: 4263
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 64 of 93 PageID #: 4264




                          EXHIBIT 49a
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 65 of 93 PageID #: 4265
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 66 of 93 PageID #: 4266




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 67 of 93 PageID #: 4267
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 68 of 93 PageID #: 4268
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 69 of 93 PageID #: 4269




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 70 of 93 PageID #: 4270
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 71 of 93 PageID #: 4271
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 72 of 93 PageID #: 4272




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 73 of 93 PageID #: 4273
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 74 of 93 PageID #: 4274




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 75 of 93 PageID #: 4275
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 76 of 93 PageID #: 4276
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 77 of 93 PageID #: 4277




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 78 of 93 PageID #: 4278
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 79 of 93 PageID #: 4279




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 80 of 93 PageID #: 4280
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 81 of 93 PageID #: 4281
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 82 of 93 PageID #: 4282




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 83 of 93 PageID #: 4283
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 84 of 93 PageID #: 4284




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 85 of 93 PageID #: 4285
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 86 of 93 PageID #: 4286




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 87 of 93 PageID #: 4287
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 88 of 93 PageID #: 4288
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 89 of 93 PageID #: 4289
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 90 of 93 PageID #: 4290




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 91 of 93 PageID #: 4291
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 92 of 93 PageID #: 4292




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-2 Filed 03/05/21 Page 93 of 93 PageID #: 4293
